MEMORANDUM OPINION
                                        No. 04-09-00660-CV

                          IN THE INTEREST OF E.M.L.T.C.R., CHILD

                     From the 288th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2008-PA-02451
                        Honorable Charles E. Montemayor, Judge presiding

Opinion by:       Sandee Bryan Marion, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Rebecca Simmons, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 18, 2010

AFFIRMED

           This is an appeal from the trial court’s termination of appellant’s parental rights. The

record on appeal contains a copy of the reporter’s record from the termination hearing.

Appellant’s court-appointed attorney filed a brief in which counsel concludes the trial court did

not err in ruling that appellant’s points of appeal are frivolous. The brief meets the requirements

of Anders v. California, 386 U.S. 738 (1967). See In re R.R., No. 04-03-00096-CV, 2003 WL
21157944, at *4 (Tex. App.—San Antonio May 21, 2003, no pet.) (applying Anders procedure in

appeal from termination of parental rights). Counsel provided appellant with a copy of the brief.

Appellant was informed of her right to review the record and advised of her right to file a pro se
                                                                                    04-09-00660-CV


brief. Appellant filed a brief in which she states she sees no reason her child could not live with

the grandparents while appellant continues to become more stable for her child.

       After reviewing the record of the termination hearing, counsel’s brief, and appellant’s pro

se brief, we agree the appeal is frivolous and without merit. The judgment of the trial court is

affirmed. We GRANT counsel’s motion to withdraw. Nichols v. State, 954 S.W.2d 83, 86 (Tex.

App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San

Antonio 1996, no pet.).



                                                     Sandee Bryan Marion, Justice




                                               -2-